Citation Nr: 1618826	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-04 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a heart disorder, including as secondary to service-connected residuals of a cold injury with Raynaud's phenomenon of the left and right hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1986 to May 1990.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Des Moines, Iowa, which reopened and denied the service connection issue on appeal.  The matter was first before the Board in December 2014, where the Board also reopened and denied the service connection issue on appeal. 

The Veteran appealed the December 2014 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2015 Order effectuating a Joint Motion for Partial Remand (JMR), the Court vacated and remanded the Board's denial of service connection for a heart disorder.  Specifically, the parties agreed that the Board erred in failing to address whether the Veteran's service-connected cold injury residuals aggravated a currently diagnosed heart disorder.  Subsequently, in an August 2015 decision, the Board remanded the issue on appeal to obtain outstanding treatment (medical) records and to obtain a VA examination and opinion.  The record reflects that the Veteran received an adequate VA examination and opinion in October 2015.  As the Board remanded the issue on appeal to obtain an adequate VA examination and opinion, and as the instant decision specifically addresses the issue of whether the service-connected residuals of a cold injury with Raynaud's phenomenon of the left and right hands aggravated a currently diagnosed heart disability, the Board has met its responsibility to fully comply with the Court's order.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

Further, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In an April 2016 brief, the Veteran's representative argued that the Agency of Original Jurisdiction (AOJ) erred by scheduling the October 2015 VA heart examination prior to obtaining the Veteran's outstanding treatment records.  The Board finds this assertion to be incorrect.

First, as to VA treatment records, the record reflects that on September 18, 2015 the Veteran's outstanding VA treatment records through September 14, 2015 were uploaded into the Veterans Benefits Management System (VBMS).  This was prior to the October 2015 VA examination.  Further, even if the VA treatment records had not been uploaded to VBMS, the VA examination report reflects that the VA examiner reviewed the Veteran's Computerized Patient Record System (CPRS) file, which holds all of the Veteran's VA treatment records.  As such, the VA examiner was able to review all of the Veteran's relevant VA treatment records in both CPRS and VBMS.

Second, as to any outstanding private treatment records, in a September 2015 letter, the AOJ provided the Veteran with a VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information, to allow VA to obtain any outstanding private treatment records.  This letter was sent out prior to the October 2015 VA examination.  To date, the Veteran has neither returned the release form nor provided VA with any additional private treatment records beyond those previously sent to VA by the Veteran.  Had any other private treatment records existed, the Board finds that the Veteran would have submitted them, as was done in the past, or provided the appropriate release form.  For these reasons, the Board finds it has met its responsibilities under Stegall.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with the heart disorders of myocardial infarction, coronary artery disease (CAD), and ischemic cardiomyopathy.

2.  During service the Veteran was exposed to the cold, and is service connected for residuals of frostbite/cold injury of both feet and both hands. 

3.  The Veteran did not exhibit chronic symptoms of a heart disorder during service.

4.  The Veteran has not exhibited continuous symptoms of a heart disorder since service.

5.  A heart disorder did not manifest to a compensable degree within one year of service separation.

6.  The currently diagnosed myocardial infarction, CAD, and ischemic cardiomyopathy are not related to an in-service injury, event, or disease, to include cold weather exposure.

7.  The currently diagnosed myocardial infarction, CAD, and ischemic cardiomyopathy were not caused or permanently worsened in severity by the service-connected cold injury residuals.


CONCLUSION OF LAW

A heart disorder was not incurred in active service and may not be presumed to have been incurred in active service, including as secondary to service-connected residuals of a cold injury with Raynaud's phenomenon of the left and right hands.  38 U.S.C.A. §§ 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In June 2009, VA issued the Veteran VCAA notice which informed of the evidence generally needed to reopen a previously denied claim and to support a claim of service connection, what actions needed to be undertaken, and how VA would assist in developing the claim; however, the notice did not discuss the evidence generally needed to support a secondary service connection claim.  The notice was issued to the Veteran prior to the September 2009 rating decision from which the instant appeal arises.

In March 2010, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a secondary service connection claim.  The issue on appeal was subsequently readjudicated in February 2012, August 2013, and December 2015 statements of the case (SOC) and supplemental statements of the case (SSOC).  

Although the June 2009 VCAA letter was inadequate, any VCAA notice deficiency was cured by the required information being contained in the subsequently issued March 2010 VCAA notice and subsequent readjudication of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield, 499 F.3d at 1321.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.  

Regarding the duty to assist in this case, the Veteran received VA heart examinations and opinions in December 2007, May 2008, and September 2015.  The examination and opinion reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination and opinion reports reflect that, when taken together, the VA examiners reviewed the record, conducted any necessary testing, and answered all relevant questions.

All relevant documentation, including Social Security Administration (SSA) records and VA and private treatment (medical) records, has been secured or attempted to be secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of service connection for a heart disorder, including as due to service-connected residuals of a cold injury with Raynaud's phenomenon of the left and right hands.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for a Heart Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's currently diagnosed heart disorders (as cardiovascular-renal disease) are chronic diseases under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and a chronic disease become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced that a currently diagnosed heart disorder is secondary to the service-connected cold injury residuals.  Throughout the course of this appeal the Veteran has primarily advanced this secondary service connection theory; however, as a VA examiner has addressed whether the in-service cold exposure itself may have resulted in a heart disorder, the Board will address all theories of service connection, including direct, presumptive, and secondary.

Initially, per the September 2015 VA heart examination, the Board notes that the Veteran is currently diagnosed with the heart disorders of myocardial infarction, CAD, and ischemic cardiomyopathy.

Considering entitlement to service connection on a presumptive basis, review of all the relevant evidence of record, lay and medical, reflects that symptoms of a heart disorder did not have onset during service or within one year of service, and have not been continuous since service separation in May 1990.  The Veteran has not advanced during the course of this appeal having had heart disability symptoms during or continuously after service.  A December 2006 history and physical final report reflects that the Veteran had a myocardial infarction at that time, and a corresponding December 2006 final emergency room report noted that the Veteran had no prior medical history.  Further, in September 2015 the VA examiner noted that the Veteran had no evidence or history of any heart disorder prior to 2006.  This is supported by the extensive VA medical documentation of record.

Service treatment records do not reflect any complaint, treatment, or diagnosis of a heart disorder.  The report from the January 1990 medical board examination near service separation reflects that the Veteran's heart was normal.  Further, in the corresponding January 1990 report of medical history, the Veteran denied having any heart trouble.  

The service treatment records appear to be complete, and complaints of cardiovascular problems would have been recorded had the Veteran sought treatment during service.  During service the Veteran sought treatment for a number of issues, including the service connected cold injury residuals, orthopedic injuries, and viral infections.  As the Veteran was willing to seek treatment for these problems, the Veteran would have also sought treatment for cardiovascular disability symptoms.  As a result, the absence of any in-service complaint, finding, or reference to treatment for symptoms of a heart disorder is one factor, among others in this case, that weighs against a finding that the Veteran incurred myocardial infarction, CAD, and/or ischemic cardiomyopathy in service or had chronic symptoms of such during service.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Considering the evidence of record that the Veteran was first diagnosed and treated for a heart disorder in December 2006, the fact the Veteran (lay evidence) has not advanced having any heart disorder symptoms prior to December 2006, and the fact the Veteran's last period of honorable service ended in May 1990, an approximately 16 year gap, the evidence shows that a heart disorder did not have its onset during service, or manifest chronic symptoms in service, or manifest continuous post-service symptoms, including to a compensable degree within one year of service.   

The weight of the evidence demonstrates that symptoms of a heart disorder have not been continuous since service separation in May 1990.  As noted above, the Veteran was not treated for, or diagnosed with, any heart disorder in service, and was first diagnosed with a heart disorder approximately 16 years after service.  Further, the Veteran has not advanced having any heart disorder symptoms during the period from May 1990 to the period just prior to December 2006.  The approximately 16 year period between service and the onset of a heart disorder is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the normal January 1990 medical board examination and fact that the Veteran has not indicated that symptoms of a heart disability were present earlier than 2006.

For the above reasons, service connection for myocardial infarction, CAD, and/or ischemic cardiomyopathy on a presumptive basis is not warranted.  Further, after a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed myocardial infarction, CAD, and/or ischemic cardiomyopathy were related to the Veteran's in-service cold exposure.  The Board notes that the Veteran is currently service connected for cold injury residuals of the hands and feet; therefore, the Veteran's in-service cold exposure is recognized.  Further, the Board notes that the service treatment records do not reflect any other cardiovascular injury or disease during service, and the Veteran had not advanced having a cardiovascular injury or disease in service. 

The Veteran received a VA heart examination in December 2007.  While the VA examiner discussed the Veteran's symptoms and history of cold exposure, no opinion was rendered as to whether a currently diagnosed heart disability was related either to service or was secondary to the service-connected cold injury residuals.  Subsequently, in March 2008, a VA heart opinion was obtained.  The opinion report reflects that the VA examiner reviewed the Veteran's history of in-service cold exposure and Raynaud's phenomenon.  At the conclusion of the examination, the VA examiner opined it was less likely than not that the Veteran's in-service cold injury caused a currently diagnosed heart disorder.  Specifically, the VA examiner opined that the heart disabilities were likely caused by a combination of the Veteran's history of smoking, diet, and genetics.  

This opinion is supported by both VA and private treatment records.  The December 2006 history and physical final report discussed above specifically noted the Veteran's past medical history of heavy smoking of at least two packs per day.  Further, a February 2007 VA treatment record reflects that at that time the Veteran reported having quit smoking only within the past one to seven years. 

Having reviewed all the evidence of record, the Board notes that it has not received any VA treatment records or separate opinions indicating that any VA or private physician has opined that a currently diagnosed heart disorder is related to service.  For these reasons, the Board finds the weight of the evidence is against service connection for a heart disorder on a direct basis.

Finally, having reviewed all of the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against a finding that a heart disorder was caused or aggravated by the service-connected residuals of a cold injury with Raynaud's phenomenon of the left and right hands.  The Board will review the evidence of record indicating that a heart disorder may have been caused or aggravated by the service-connected residuals of a cold injury with Raynaud's phenomenon of the left and right hands.  

During the course of this appeal the Veteran submitted various medical articles concerning Raynaud's phenomenon and cardiovascular disease.  The first article was an undated study concluding that "in this sample of atherosclerotic patients of high morbid-mortality, patients with Raynaud's phenomenon had five times more prone to coronary disease, compared to patients without Raynaud's phenomenon, which could suggest cardiac Raynaud."  This study appears to merely suggest that there could be a relationship between Raynaud's phenomenon and cardiovascular disease.  Further, VA received information about a 1998 study entitled Hopkins: Is Raynaud's a Predictor of Heart Disease? by Fredrick M. Wigley, M.D.  Per the submitted information, the study concluded that people who have Raynaud's may have double the risk of CAD.  The conclusions from both articles only indicate a mere possibility of a relationship between Raynaud's phenomenon and cardiovascular disease, so are of little probative value in showing that this Veteran's myocardial infarction, CAD, and/or ischemic cardiomyopathy were caused or aggravated by the service-connected residuals of a cold injury with Raynaud's phenomenon of the left and right hands. 

Additional supporting evidence includes a July 2007 private treatment letter from a Dr. B noting that the Veteran had Raynaud's syndrome, and opining that it was "conceivable that the patient had some degree of coronary artery vasospasm as a contributing mechanism to his acute myocardial infarction."  No rationale was provided to support this opinion.

Dr. B submitted a second private opinion medical letter in May 2009, opining that that the Raynaud's syndrome "might have contributed to [the Veteran's] premature heart disease but did not cause it in isolation."  The doctor went on to explain that the Veteran's genetic predisposition, prior smoking habit, and diet were "strong" factors in the development of the heart disorders.  Finally, Dr. B opined that, "I think it is likely that the Raynaud phenomenon contributed to [the Veteran's] cardiac problems, but the cardiac condition cannot solely be attributed to Raynaud disease in this instance."  Again, no rationale was provided for the opinion relating heart disease to Raynaud's, especially in this context of other identified "strong" non-service-related risk factors. 

Finally, a third letter was submitted by Dr. B in February 2012.  Again the doctor opined that the Veteran's "heart disease is likely in part due to the Raynaud's disease.  Thus, I believe his Raynaud's disease likely contributed to his cardiac problems."  As with the previous opinion letters, no rationale was provided by the doctor for the opinion.

These opinions are stated in speculative language, which indicates only the possibility, rather than probability, of the Raynaud's phenomenon causing or aggravating a heart disorder.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); and Bostain v. West, 
11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence).

Even if not entirely speculative, based on a reading of such speculative language in the rest of the context of the history and considered risk factors, the opinions lack any rationale to support Dr. B's purported opinions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of his determination is inadequate).  Whether speculative or simply inadequate, the July 2007, May 2009, and February 2012 medical opinion letters are of little probative value to show secondary service connection, especially under the facts of this case and the very same statements by Dr. B that identify three more likely non-service-related etiologies of the heart disabilities, namely, genetic predisposition, prior smoking habit, and diet.

As to the evidence weighing against a finding that the Raynaud's phenomenon may have caused or aggravated a heart disability, as discussed above, the December 2007 VA heart examination with an addendum opinion in March 2008 opined that it was less likely than not a currently diagnosed heart disorder was caused by the service-connected Raynaud's.  As reason therefor, the VA examiner noted that during service the Veteran only had some minor cold sensitivity to the fingers and toes without significant injury to either the upper or lower extremities, with no evidence of vascular damage.  After reviewing the Veteran's history of cold exposure and Raynaud's phenomenon, the VA examiner also explained how Raynaud's phenomenon is an exaggerated vascular response to cold temperature or emotional stress, with vasoconstriction of the digital arterial and cutaneous arterioles, and not the vessels of the heart.  The VA examiner reasoned that the service-connected Raynaud's did not affect the same system that resulted in the heart disorders. 

As the above opinion only addressed the issue of causation and not aggravation, a new VA heart examination was conducted in September 2015.  After reviewing the relevant evidence of record, the VA examiner opined that it was less likely than not that the currently diagnosed myocardial infarction, CAD, and/or ischemic cardiomyopathy were proximately due to, the result of, and/or were aggravated by, the service-connected residuals of a cold injury with Raynaud's phenomenon of the left and right hands.  In rendering the opinions, the VA examiner specifically noted reviewing the opinion letters from Dr. B. and the articles submitted by the Veteran.  In reviewing the articles, the VA examiner assessed them to be lacking because there was no causation established.

In rendering the negative causation and aggravation opinions, the VA examiner in September 2015 explained that Raynaud's phenomenon is a condition that affects blood vessels in the fingers and toes, and occasionally can include the nose, lips and/or earlobes.  A review of the medical literature did not support a finding that Raynaud's could affect the coronary arteries.  As such, "there is no medical basis to support [a finding] that Raynaud's causes heart disease and no medical basis to support that Raynaud's permanently aggravated heart disease."

Although the Veteran has asserted that the myocardial infarction, CAD, and/or ischemic cardiomyopathy are causally related to the service-connected residuals of a cold injury with Raynaud's phenomenon of the left and right hands, he is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the heart disorders.  The etiology of the Veteran's myocardial infarction, CAD, and ischemic cardiomyopathy is a complex medical etiological question dealing with the origin and progression of the cardiovascular system, and such a disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to report some heart disorder symptoms that he experienced at any time, under the facts of this case, he is not competent to opine on whether there is a link between a heart disorder and the service-connected cold injury residuals.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that lay competency is determined on a case by case basis); Jandreau, 492 F.3d at 1377 n.4 (lay persons are not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

The March 2008 and September 2015 VA heart examination opinions are that it is less likely than not that the currently diagnosed myocardial infarction, CAD, and/or ischemic cardiomyopathy either were caused or aggravated by the service- connected residuals of a cold injury with Raynaud's phenomenon of the left and right hands.  While VA has received purported opinions stating that there could be a relationship between the heart disorders and the service-connected cold injury residuals, as discussed above, the opinions are either speculative or inadequate for VA rating purposes, and are far outweighed by more probative March 2008 and September 2015 VA heart examination opinions on the question of secondary service connection.

For the above stated reasons, the Board finds that the weight of the evidence is against direct, presumptive, and secondary service connection for a heart disorder under the provisions of 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.310.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for a heart disorder, including as secondary to service-connected residuals of a cold injury with Raynaud's phenomenon of the left and right hands, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


